Fourth Court of Appeals
                                San Antonio, Texas
                                      JUDGMENT
                                   No. 04-13-00213-CV

                                     Mark A. CANTU,
                                        Appellant

                                             v.

     GUERRA & MOORE, LLP, Carlos Guerra, J. Michael Moore, and David Lumber,
                                Appellees

                 From the 111th Judicial District Court, Webb County, Texas
                           Trial Court No. 2012CVQ0001154-D2
                       Honorable Monica Z. Notzon, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, the trial court’s judgment is
REVERSED and this cause is REMANDED to the trial court. Costs of this appeal are taxed
against Appellees Guerra & Moore LLP, Carlos Guerra, J. Michael Moore, and David Lumber.

      SIGNED June 25, 2014.


                                              _____________________________
                                              Patricia O. Alvarez, Justice